Citation Nr: 1721028	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to a disability rating in excess of 20 percent for service-connected severe degenerative arthritis of the left shoulder (left shoulder disability) prior to November 21, 2012.

3. Entitlement to a disability rating in excess of 30 percent for service-connected left shoulder disability from November 21, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1977 to August 1986.  Subsequently, he served on active duty with the United States Navy from July 1992 to August 1992, October 1992 to November 1992, February 1996 to November 1996, and January 2003 to May 2003.  Additionally, he also served in the United States Naval Reserves, which included a period of active duty for training (ACDUTRA) in May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2016, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript of which has been associated with the claims file.

In July 2016, the Board issued a decision denying service connection for a left knee disability and an initial disability rating in excess of 20 percent for the service-connected left shoulder disability prior to November 21, 2012, but granting a disability rating of 30 percent for the service-connected left shoulder disability from November 21, 2012.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a February 2017 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's July 2016 decision in part and remanded the matter for further action consistent with the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

I. Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability he sustained in service.  See October 2010 Letter from Veteran; July 2011 Notice of Disagreement (NOD); see generally May 2016 Hearing Transcript.  

More specifically, the Veteran submits that he sustained a left knee injury during a period of ACDUTRA in May 2010, which should be service connected.  See May 2016 Hearing Transcript at 7.  A May 2010 Chronological Record of Medical Care documents that he sought medical attention for a left knee injury he sustained while running.  At that time, he relayed that he twisted his left knee while running the previous day.  Since then, he continued to experience a dull ache.  See May 2010 Chronological Record of Medical Care.  An examination revealed there was mild tenderness to pressure at the anterior medial meniscus area of his left knee.  However, the appearance and motion of his left knee were noted to be normal.  As the examination was suggestive of medial meniscus pain, the treatment provider recommended rest and treatment with chondroitin sulfate, glucosamine, and non-steroidal anti-inflammatory medication.  No further diagnoses were indicated.  

Subsequently, in June 2011, Dr. Richburg diagnosed the Veteran with moderate osteoarthritis with history of a complex tear of the posterior horn of the medial meniscus of the left knee.  See June 2011 S.D.S.M.F. Health Center Knee Examination; see also February 2012 VA Radiographic Report (noted an impression of varus deformity with mild patellofemoral and medial femorotibial compartment osteoarthrosis).

Although the Veteran acknowledges that he sustained a left knee injury in 2006, which was neither during active duty service or a period of ACDUTRA, he avows the 2006 injury was acute and transitory without residual effects.  See May 2016 Hearing Transcript at 3.  The injuries he sustained in 2006 while playing soccer were a medial meniscus tear and a medial collateral ligament sprain of the left knee.  See October 2006 Magnetic Resonance Imaging (MRI) Report.  As a result, he underwent treatment on numerous occasions between October 2006 and September 2009, during which he underwent multiple artherocenteses and injections of the medial and lateral compartments of the left knee.  See generally Progress Notes from Dr. Kulik; see also September 2009 S.D.S.M.F. Health Center Progress Note (the Veteran reported undergoing prolotherapthy with Dr. Kulik).  As early as August 2008, while he was receiving treatment from Dr. Kulik, he was assessed to have internal derangement of the left knee.  See August 2008 Progress Note from Dr. Kulik.  By February 2009, he was assessed to have mild internal derangement of the left knee as well as degenerative arthritis.  See February 2009 Progress Note from Dr. Kulik; see also September 2009 S.D.S.M.F. Health Center Progress Note (noted an assessment of moderate osteoarthritis).

In furtherance of this claim, the Veteran was afforded a VA examination in February 2012.  See February 2012 VA Examination Report.  The February 2012 VA examiner rendered a negative nexus opinion.  However, as the claims file was not available for review at that time, an addendum opinion was requested.  In March 2012, despite confirming review of the claims file, the VA examiner adopted the February 2012 negative nexus opinion without further explanation.  See March 2012 VA Addendum Opinion.  As such, the March 2012 VA Addendum Opinion is inadequate to adjudicate this claim, and a remand is necessary for another addendum opinion.

II. Left Shoulder Disability

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his service-connected left shoulder disability prior to November 21, 2012, and a disability rating in excess of 30 percent from November 21, 2012.  See July 2011 NOD; JMPR; April 2017 Informal Hearing Presentation; see generally May 2016 Hearing Transcript.  

In that regard, the Veteran asserts the Board must give due consideration to his functional impairment apart from limited range of motion (ROM), such as instability.  Additionally, he maintains the Board must also consider the applicability, among others, of Diagnostic Code 5202 concerning the impairment of the humerus and Diagnostic Code 5304 concerning the function of muscle Group IV.  See JMPR; April 2017 Informal Hearing Presentation; see also 38 C.F.R. 
§§ 4.71a, 4.73.

With respect to the Veteran's left shoulder disability, there are presently four examinations of record; a November 2010 VA Examination Report, a June 2011 S.D.S.M.F. Health Center Shoulder Examination report, November 2012 VA Examination Report, and a March 2016 Disability Benefits Questionnaire both completed by Dr. Richburg.  Each examination confirms he exhibits limitation of motion, albeit to varying degrees, due to the service-connected left shoulder disability.  

In addition, as early as the November 2010 VA examination, the Veteran was noted to have a large osteophyte/exostosis emerging from the inferior aspect of the humeral head; grossly deformed humeral head with marked flattening;  and sclerosis of the articular surface of the humeral head.  See November 2010 VA Examination Report.  However, none of the examinations address whether these conditions constitute loss of the humeral head or any other impairment of the humerus for VA compensation purposes.

Further, beginning with the November 2010 VA examination, the Veteran was noted to have weakness, fatigability, and a lack of endurance as a result of his service-connected left shoulder disability.  See November 2010 VA Examination Report (noted the Veteran did not exhibit instability or incoordination).  These symptoms continued into each successive examination.  By the March 2016, he was noted to have weakened movement, excess fatigability, incoordination, instability of station, and atrophy of disuse.  See March 2016 Disability Benefits Questionnaire.

At the time of the November 2012 VA examination, the VA examiner documented the Veteran's Hawkins Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, Lift-off Subscapularis Test were positive indicating tendinopathy or tear of the rotator cuff, supraspinatus, infraspinatus, or subscapularis respectively.  See November 2012 VA Examination Report (noted the Veteran's Crank Apprehension Test was negative for shoulder instability).  The VA examiner also indicated his shoulder abduction muscle strength was 2/5, indicating active movement with gravity eliminated; and his shoulder forward flexion strength was 3/5, indicating active movement against gravity.  See November 2012 VA Addendum Opinion.  Even though the VA examiner advised the muscle strength scores were associated with the Group IV muscles, the VA examiner did not offer an opinion regarding whether the impairment of muscle function was slight, moderate, moderately severe, or severe.

The same is true for the March 2016 Disability Benefits Questionnaire.  In March 2016, Dr. Richburg found the Veteran's Hawkins Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, Lift-off Subscapularis Test were positive, and indicated his shoulder abduction muscle strength was 2/5 and shoulder forward flexion strength was 3/5.  See March 2016 Disability Benefits Questionnaire (noted the Veteran's Crank Apprehension Test was positive for shoulder instability).  Even though Dr. Richburg noted he suffered from muscle atrophy, the Disability Benefits Questionnaire did not contain an opinion regarding whether the impairment of muscle function was slight, moderate, moderately severe, or severe.  Moreover, Dr. Richburg did not stipulate which muscle group(s) were affected. 

For the foregoing reasons, the Board finds a remand is necessary to obtain another VA examination to determine the severity of the Veteran's left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. With respect to the claimed left knee disability, return the Veteran's claims file to the March 2012 VA examiner for an addendum opinion.  If the March 2012 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.



After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses pertaining to the left knee.

b. Opine as to the nature, etiology, and onset of each of the left knee diagnoses identified.  More specifically, as to each diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) it is caused by or otherwise related his active duty service or May 2010 period of ACDUTRA.  

c. For any left knee diagnosis that is not caused by or otherwise related to the Veteran's active duty service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) it was aggravated by the May 2010 left knee injury.  In rendering an opinion, the examiner should discuss the nature, etiology, and severity of the May 2010 left knee injury.

d. The examiner should provide a complete rationale for any opinion(s) rendered. 

2. With respect to the service-connected left shoulder disability, schedule the Veteran for an examination to assess his disability.  

After reviewing the record and conducting an evaluation, the examiner should:

a. Opine as to whether the Veteran has loss of the humeral head or any other impairment of the humerus.  In rendering an opinion, the examiner should discuss the gross deformity of his humeral head as noted in the November 2010 VA Examination Report.

b. Opine as to whether the Veteran has any impairment of muscle function associated with the left shoulder disability.  The examiner should describe the severity of the impairment in terms of whether it is slight, moderate, moderately severe, or severe.  In doing so, the examiner should address:

i. Generally, his weakened movement, fatigability, incoordination, and instability, to include shaking with overhead movement.

ii. The muscle(s) or muscle group(s) affected by the left shoulder disability.

iii. His shoulder abduction muscle strength score of 2/5 and shoulder forward flexion strength score of 3/5.

iv. His positive results following the Hawkins Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, and Lift-off Subscapularis Test as noted in the November 2012 VA Examination Report and March 2016 Disability Benefits Questionnaire.

v. His muscle atrophy as noted in the November 2012 VA Examination Report and March 2016 Disability Benefits Questionnaire.

c. The examiner should provide a complete rationale for any opinion(s) rendered. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




